PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,027,248
Issue Date: 8 Jun 2021
 Application No. 15/158,825
Filing or 371(c) Date: 19 May 2016
Attorney Docket No. 13838.0390

:
:	DECISION ON REQUEST FOR
:	RECALCULATION OF PATENT
:	TERM ADJUSTMENT IN VIEW 
:	OF SAFE HARBOR STATEMENT
:


The instant recalculation of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed June 23, 2021.  A Recalculation of PTA under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  A Recalculation of PTA under this interim procedure is not the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  The Office’s recalculation of the PTA indicates the correct PTA is two hundred thirty-two (232) days.

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 92 days on June 8, 2021.   The instant request seeking recalculation of the PTA in view of safe harbor statements under 37 CFR 1.704(d) was filed on June 23, 2021.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 253 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
161 days.

The PTA forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 92 days (253 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 161 days of Applicant Delay). 

The Office has reviewed the PTA calculations for the patent and has determined that two IDSs filed in the application were accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) and (ii). None of the IDSs filed in this application were expressly requested by the examiner/Office. The filing of the IDS on September 24, 2019 after the filing of a reply on July 31, 2019 is not a ground for reduction under 37 CFR 1.704(c)(8) because the September 24, 2019 IDS was accompanied by a safe harbor statement under 37 CFR 1.704(d)(1)(i) and (ii). Therefore the 55 day period of reduction has been removed. Likewise, the filing of the IDS on  June 16, 2020 after a reply was filed on  May 26, 2020 is not a ground for reduction under 37 CFR 1.704(c)(8) because the June 16, 2020 IDS was accompanied by a safe harbor statement under 37 CFR 1.704(d)(1)(i) and (ii). Therefore, the 21 day period of reduction has been removed. 

A review of PTA calculations has revealed a necessary change to the period of Applicant Delay based on the application of current 37 CFR 1.704(c)(10). A  21 day period of reduction, not an 85 day period of reduction, is warranted pursuant to 37 CFR  1.704(c)(10) in connection with the filing of an amendment on March 16, 2021, after a notice of allowance was mailed on February 23, 2021. 

The correct period of Applicant Delay is 21 days.  Therefore, the correct PTA is 232 days (253 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 21 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 253 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 253 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.


C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 161 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 21 days.

Specifically, petitioner requests recalculation of the PTA in view of safe harbor statements under 37 CFR 1.704(d).

37 CFR 1.704(c)(8) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed;   
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in    § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

The presence (or absence) of a §1.704(d) statement is decisive.  Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for the IDSs filed under the circumstances set forth in 37 CFR 1.704(c)(8) or 1.704(c)(10).  The rule does not provide for the Office making any further inquiry into the applicability of §1.704(d). 

A review of the IDSs filed in this application has revealed the Office failed to recognize two IDSs that were accompanied by proper safe harbor statements under 37 CFR 1.704(d)(1)(i) and (ii).

A reply to the May 3, 2019 non-final Office action was filed on July 31, 2019. Applicant subsequently filed an IDS on September 24, 2019. Applicant was assessed a 55 day period of reduction pursuant to 37 CFR 1.704(c)(8) for the filing of the September 24, 2019 IDS.  However, a review of the properly executed PATENT TERM ADJUSTMENT STATEMENT UNDER 37 CFR 1.704(d)/ Form PTO/SB/133 that was filed September 24, 2019 reveals  practitioner checked the boxes for the 37 CFR 1.704(d)(1)(i) and (ii) statements. Therefore, no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the September 24, 2019 IDS. The 55 day period of reduction has been removed.

A reply to the February 28, 2020 non-final Office action was filed on May 26, 2020. Applicant subsequently filed an IDS on June 16, 2020. Applicant was assessed a 21 day period of reduction pursuant to 37 CFR 1.704(c)(8) for the filing of the June 16, 2020 IDS.  However, a review of the properly executed PATENT TERM ADJUSTMENT STATEMENT UNDER 37 CFR 1.704(d)/ Form PTO/SB/133 that was filed June 16, 2020 reveals  practitioner checked the boxes for the 37 CFR 1.704(d)(1)(i) and (ii) statements. Therefore, no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the June 16, 2020 IDS. The 21 day period of reduction has been removed.

A review of PTA calculations has revealed an additional change to the period of Applicant Delay, based on the application of current 37 CFR 1.704(c)(10). A 21 day period of reduction, not an 85 day period of reduction, is warranted pursuant to 37 CFR  1.704(c)(10) in connection with the filing of an amendment on March 16, 2021, after a notice of allowance was mailed on February 23, 2021. 

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to the applicant's actions, rather than the consequences to the Office due to the applicant's actions. Current 37 CFR 1.704(c)(10) applies to all applications in which a notice of allowance was mailed on or after July 16, 2020. In this application, a notice of allowance was mailed on February 23, 2021. Therefore, current 37 CFR 1.704(c)(10) applies.

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

A Notice of Allowance was mailed on February 23, 2021. Applicant filed an amendment on March 16, 2021. The March 16, 2021 amendment was not expressly requested by the Office.

The period of reduction begins on February 24, 2021, the day after the mailing of the February 23, 2021 notice of allowance, and ends on March 16, 2021, the date amendment was filed.  The 85 day period of reduction has been removed and a 21 day period of reduction has been entered.

The correct period of Applicant Delay is 21 days.  


Conclusion


The correct period of Applicant Delay is is 21 days.  Therefore, the correct PTA is 232 days (253 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 21 days of Applicant Delay). Please find enclosed a draft certificate of correction reflecting the change in PTA.

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. 

If patentee responds to the recalculation by requesting changes to the recalculation beyond the allegation that a safe harbor statement was in fact filed, patentee must comply with the requirements of 37 CFR 1.705(b)(1) and (2). In other words, patentee must file a petition under 37 CFR 1.705(b), the $210 petition fee, and a statement of the facts involved.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
ATTN:  Office of Petitions

Registered users of EFS-Web may alternatively submit their response via EFS-Web.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET      

Enclosure: 	Draft certificate of correction